Citation Nr: 0817505	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Whether the creation of the overpayment of Title 38, United 
States Code, Chapter 30 educational assistance benefits in 
the amount of $7,980.40 is valid.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1995.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a determination by the RO in Muskogee, 
Oklahoma, that Chapter 30 education benefits were removed for 
the period from November 4, 2002, through June 6, 2003-
creating an overpayment of $7,980.40.  The veteran timely 
appealed as to the validity of the debt.

In October 2004, the veteran testified during a hearing 
before RO personnel.  Since then, the case has been forwarded 
to the Board by the RO in San Diego, California, where the 
veteran currently resides.  In February 2008, the veteran 
testified during a hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Bachelors Degree in Agricultural Technology.

2.  For the period from November 4, 2002, through June 6, 
2003, the veteran received educational assistance benefits in 
the amount of $7,980.40 based on his enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO and the 
Office of Inspector General in San Francisco determined that 
a scheme was perpetuated by all 60 of the veteran students 
enrolled at RMTU, including the veteran who is the subject of 
this decision.

4.  The investigation concluded that the veteran students 
were enrolled at RMTU as full time students solely to collect 
VA benefits, but that they did not regularly attend classes.

5. The veteran was paid for enrolled courses at RMTU during 
the period from November 4, 2002, through June 6, 2003, in 
which he did not attend.

6.  The overpayment of educational assistance paid to a 
veteran during the period from November 4, 2002, through 
June 6, 2003, constitutes a liability of $7,980.40. 


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $7,980.40 is valid. 38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

The law regarding overpayment and the recovery of debts is 
contained in Chapter 53, Title 38 of the United States Code.  
The Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty to assist provisions of the VCAA do 
not apply in Chapter 53 cases.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).

Nevertheless, the Board points out that the RO has explained 
to the veteran the bases for the finding that the debt is 
valid. The RO also afforded the veteran an opportunity to 
present information and evidence regarding the creation of 
the debt.  The Board finds that these actions satisfy any 
duties to notify and assist owed the veteran in this matter.

General due process concerns have also been satisfied in 
connection with this appeal.  The RO had informed the veteran 
that Chapter 30 education benefits were removed for the 
period from November 4, 2002, through June 6, 2003, and 
provided the veteran with a notice of rights regarding the 
overpayment that resulted.  The veteran responded by 
providing copies of his school transcripts and enrollment 
certificates, and by presenting personal testimony before RO 
personnel and before a Veterans Law Judge.

As will be discussed in greater detail below, the RO's 
finding that the veteran was liable for a debt of $7,980.40 
is the result of investigations conducted by the RO in 
Manila, Philippines, and by the VA Office of Inspector 
General (OIG) in San Francisco, California, based on the 
enrollment of 60 veteran students at Ramon Magsaysay 
Technological University (RMTU) in the Philippines. The 
investigation concluded that all 60 veteran students were not 
regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other "gifts" 
for the school and for individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veteran students that an overpayment has been 
created as a result of these findings, including the 
overpayment of $7,980.40 that is the subject of this 
decision.

The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran in this matter.



II.  Factual Background

The record reflects that the veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for the semesters he reported being enrolled at 
RMTU for the period from November 4, 2002, through June 6, 
2003; and that the RO calculated the total amount of 
assistance benefits administered during this period as 
$7,980.40.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU. The survey examined 
school records associated with 10 percent of the veteran 
student population. Of the six records examined there were 
discrepancies found in all records. The primary contact at 
RMTU for this survey was the Registrar Clerk. The Registrar 
Clerk made available the records of the randomly selected 
veteran students, which consisted of individual envelopes for 
each student containing personal interview forms, immigration 
papers, Certificates of Honorable Discharge, and records from 
previous or secondary schools.

The Education Compliance Survey Report revealed that RMTU had 
failed to maintain accurate or complete records of enrollment 
for VA veteran students, and that significant discrepancies 
were found.  For example, some veteran students had no 
addresses listed other than P.O. Box addresses, and others 
had addresses at locations of such distance that it raised 
questions as to regular attendance at any campuses of RMTU.

Based on the results of the initial survey, a 100 percent 
compliance audit was conducted from February 10, 2003, 
through February 13, 2003-examining records of all 60 
veteran students.  The audit began at the San Marcelino 
Campus by interviewing the Chancellor of RMTU, who reported 
that the veteran students had established their own school 
club on campus called the U.S. Veteran Students Organization.  
The Chancellor indicated that the veteran students were 
allowed to have their own "Vet-Park" inside the campus where 
they often met, and that the veteran students had donated 
several garbage bins located throughout the campus.

On the first day of the audit, two veteran students came to 
the Registrar's Office after apparently being informed of the 
audit by the Chancellor.  One of the students indicated that 
he was president of the veteran student organization, and 
that there were a number of questions about the audit.  
During the conversation, both students reported that the 
veteran student organization had donated the new steel filing 
cabinet in the Registrar's office to help the clerk in 
safekeeping records.

The compliance audit continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional veteran 
student records were reviewed.  Again, significant 
discrepancies were found, such as:  the absence of final 
grades for certain courses, or for entire semesters; 
different signatures or penmanship appearing on certificates 
of registration (the staff of the university reported that 
sometimes students' wives or classmates filled out the 
forms); and indications that some students received credits 
consistent with only part-time enrollment, even though they 
received VA benefits for full-time enrollment.  Discrepancies 
were found in all 60 veteran students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation from May 10, 2003, to May 15, 
2003-which involved eleven Manila employees to include eight 
field investigators, the head of the Field Section, and two 
Educational Compliance Survey Specialists (ECSS's).  Thirty-
nine individuals were interviewed, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects. The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school. Various instructors and non-
veteran students also indicated that the veteran students 
were not required to actually attend classes; and some non-
veteran students complained of this fact, indicating that 
they would be penalized for not attending, while the veteran 
students were still given passing grades in return for their 
donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes. For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period.

In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students. Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes. Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge. Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects, while the non-veteran students were 
expected to do the labor.

In a written statement signed by 17 veteran students, the 
veteran students contended that the minimum attendance 
requirement was one hour of classroom instruction a week 
and/or three hours of laboratory time. The veteran students 
also admitted that class leaders took attendance by signature 
of each veteran at the Vet-Park and delivered the attendance 
sheets to professors, at which time they were given the class 
assignments.

A Summary of Investigative Findings reveals that teachers at 
RMTU did not require veteran students to regularly attend 
classes, but, instead, relied on class leaders to submit 
Attendance Sheets that contained the names of the veterans 
students enrolled in the particular class. Teachers 
apparently relied solely on these Attendance Sheets to assess 
the students' attendance, and, in fact, did not really know 
whether their veteran students were even present on campus. 
All the teachers knew and saw regarding the veteran students' 
attendance was that they observed veteran students gathering 
at Vet-Park. The veteran students gave material and financial 
"help" to the school, and, in return, were accorded favorable 
treatment in violation of the Approval Agreement that the 
school had made with VA. This scheme was found to have been 
happening for decades, with one teacher disclosing that 
veteran students had been enjoying the arrangement since that 
teacher had started in 1989. Most teachers, staff, and non-
veteran students admitted that the veteran students had not 
been attending classes, which was contrary to the insistent 
claims of the veteran students that they had attended 
classes.

On file is a Memorandum dated February 24, 2004, from an 
agent of the Criminal Investigation Division of the VA Office 
of Inspector General (OIG) in San Francisco, California, to 
the Muskogee Regional Processing Office, conveying the 
results of an analysis of the VA educational benefits fraud 
case associated with 60 veterans at RMTU. The agent explained 
that the analysis was based on an extensive review of the 
documentation detailing interviews conducted by the Manila 
RO, correspondence sent by the veteran students, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals. The agent further explained 
that the analysis was also based on 14 years of experience as 
a Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge. The agent noted extensive training 
in conducting fraud investigations and working extensively in 
the Philippines on VA-related investigations.

As a result of this analysis, the agent concluded that fraud 
was committed by the 60 veteran students who were attending 
RMTU; and recommended that all administrative action be taken 
to recover monetary damages suffered by VA, and to forfeit 
the benefits of the involved veteran students.  Based on the 
complexities and expense of prosecuting individuals in the 
Philippines, the OIG agent decided not to proceed with a 
criminal investigation of the matter.

Regarding these findings, the OIG agent explained the essence 
of the "scheme" at RMTU was that veteran students were listed 
as enrolled at RMTU as full-time students solely to collect 
VA benefits. The veteran students never really attended 
classes, and would meet once a week at a location on campus 
to circulate attendance sheets for the various classes 
enrolled in. The veteran students would sign the attendance 
sheets, and a representative would take the attendance sheets 
to the relevant professors. While students were taking mid-
term and final exams, the exams were given to a 
representative and taken to the Vet-Park, and answered 
collectively on the "honor system."  All of the veteran 
students would subsequently receive passing grades; and the 
school benefited from this system because the veteran 
students would pay for various expenses, usually 
collectively, through money collected by their "treasurer."  
Items paid for by the veteran students included new curtains, 
sports equipment, water dispensers, renovations, holiday 
party expenses, and the material costs associated with class 
projects.

The OIG agent explained that evidence of all 60 veteran 
students' guilt included the following:  testimony of 
thirteen professors/instructors, plus the Dean of 
Agricultural Technology who indicated that the veteran 
students never attended classes; the testimony of seven non-
veteran students and one veteran student that was not 
involved in the scheme, indicating that the veteran students 
did not attend classes; and the testimony of non-veteran 
students, who indicated that the veterans began attending 
classes regularly after the onset of the investigation by the 
Manila RO. The OIG agent also pointed to the joint statement 
signed by 17 of the veteran students, in which they asserted 
that they met the minimum requirement of 1 hour of classroom 
instruction per week and/or 3 hours of laboratory time for 
each subject. The agent found that this statement was clearly 
contrary to the testimony provided by instructors and fellow 
students, but indicative of their knowledge that classroom 
attendance was required.

The OIG agent also noted that a similar scheme was in place 
at Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA. The agent believed 
that the scheme at Laney College was exported from the school 
in the Philippines, as there were many similarities beyond 
just the mechanics of the scheme and similar terminology, and 
the fact that the RMTU scheme had reportedly been going on 
since the 1980's.  In addition, several RMTU professors had 
noted that, when the naval center was still active, there 
were many more veteran students enrolled. The agent noted 
that the veteran students at Laney College had been sued in 
Federal Court under the Civil False Claims Act, and most paid 
double damages plus fines.

As a result of this investigation, the Muskogee RO created an 
overpayment for each of the 60 veteran students who were the 
subject of the investigation.  The veteran, who is the 
subject of this decision, received a letter from the Muskogee 
RO advising him that he had been certified as enrolled and 
paid educational assistance benefits for attending RMTU from 
November 4, 2002, through June 6, 2003, but that their 
findings indicate that he did not attend classes during that 
period. Payments for that period were removed, which resulted 
in an overpayment in the amount of $7,980.40.  The veteran 
was advised of his rights to dispute the debt, to request a 
waiver of recovery of the debt, and to request a hearing.

III.  Legal Analysis

The veteran has challenged the creation of the debt. He 
argues that he would not have earned grades and credits for 
the enrolled courses, if he had not attended classes.  In 
support of this contention, the veteran has submitted 
enrollment certificates and a copy of his RMTU transcript.  
The veteran also contends that the alleged non-attendance on 
his part was due to VA's withdrawal of RMTU's accreditation.  
The veteran submitted letters from family members and 
acquaintances, indicating that he was a dedicated student and 
of good character.

During the February 2008 hearing, the veteran testified that 
payments for the period from November 4, 2002, through 
June 6, 2003, were removed because RMTU had lost its VA 
accreditation.  The veteran testified that it was not his 
fault that the school had been negligent in its 
responsibilities and had not maintained appropriate records.

The Board has considered these contentions but finds them 
less convincing than the investigation results cited herein. 
Having carefully reviewed the evidence of record, and in 
light of the laws and regulations, the Board concludes that 
the overpayment indebtedness in the amount of $7,980.40 was 
validly created.

In this regard, the findings of a fraud investigation 
conducted by the Manila RO and the OIG agent were based on an 
extensive review of interviews, correspondence sent in by 
veteran students, a review of files at Muskogee, and 
interviews of various VA officials and other individuals. The 
fraud was determined to be perpetuated by all of the 60 
veteran students enrolled at RMTU.

While the veteran contends that he would not have received 
grades and credits for courses had he not attended classes, 
the fraud investigation revealed that school officials 
benefited by enrolling and passing veteran students, 
regardless of their attendance.  In this case, the veteran's 
enrollment certificate for the second semester of school year 
2002-2003 reflects full-time enrollment and 14 credit units 
taken, while official transcripts reflect final grades and 20 
credits earned for the second semester of school year 2002-
2003.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education.  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A 
program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. § 
21.7020(b)(23).

The term 'attendance' means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education. 38 C.F.R. § 20.7042(b)(2).

To receive educational assistance for pursuit of a program of 
education, an individual must maintain satisfactory 
attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue 
educational assistance if the individual does not maintain 
satisfactory attendance. Id. Attendance is unsatisfactory if 
the individual does not attend according to the regularly 
prescribed standards of the educational institution in which 
he is enrolled.  Id.  Here, there is persuasive testimony of 
record from faculty members and non-veteran students at RMTU 
that the veteran students were not being held to the same 
standards of attendance or class participation that the non-
veteran students were.  Under these circumstances, it cannot 
be said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. § 
21.7153(c).

The Board notes that the amount of overpayment of educational 
assistance paid to a veteran constitutes a liability of that 
veteran. 38 C.F.R. § 21.7144(b).  As determined by the OIG, 
the scheme discovered by the Manila RO was intended to allow 
the veteran students to continue to receive VA educational 
assistance benefits based solely on their enrollment at RMTU, 
without pursuing a meaningful program of education.  The 
evidence of this scheme includes the testimony of professors 
and instructors, who indicated that the veteran students 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veteran students did 
not attend classes, but still received course credit in 
return for their donations.

Although the veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that the assertion 
lacks credibility in light of the testimony provided by the 
faculty members and non-veteran students at that school, and 
the findings of both the Manila RO and OIG agent. It is clear 
from the findings of the Manila RO and the OIG agent that the 
practice of veteran students not having to attend classes was 
widely known and a routine practice for many years at RMTU.

The Board has also considered the veteran's assertion that 
RMTU was complicit in this situation by its failure to 
enforce attendance, keep proper records, or otherwise act to 
correct the behavior of veteran students. Certainly, such 
allegations are troubling, and the Manila RO has revoked the 
certification of RMTU as a VA approved school based on 
findings of fraud.  

Lastly, it is implicit in all statutes and regulations 
dealing with Chapter 30 benefits that a veteran student 
pursues a meaningful program of education in exchange for VA 
benefits. As noted, the scheme discovered by the Manila RO 
involved veteran students who received course credit and 
passing grades without having to attend classes or otherwise 
participate in class or pursue a meaningful program of 
education.  It is difficult for the Board to imagine any 
argument that could justify this scheme as consistent with 
the purpose of Chapter 30 benefits. To the contrary, the 
participants of the scheme, including this veteran, either 
must have known or should have known that receiving VA 
benefits based on their enrollment at RMTU amounted to 
defrauding the government.  Moreover, the school's complicity 
does not in any way mitigate the actions of the veteran 
students who participated in this scheme.

Here, the weight of the evidence reflects that the veteran 
received VA benefits for courses he did not attend.  He was 
paid for pursuing a program of education at RMTU, but he did 
not actually attend classes. 38 C.F.R. § 20.7042(b)(2).  
Hence, an overpayment of $7,980.40 was properly created as a 
result of the payment for courses at RMTU; and the veteran is 
liable for the overpayment debt. 38 C.F.R. § 21.7144.


ORDER

The overpayment of Chapter 30 educational assistance benefits 
in the calculated amount of $7,980.40 was validly created.  
The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


